Opinion issued March 6, 2003 

 



 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00164-CV
____________

IN RE JEREMY FOREMNY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION

	Relator, Jeremy Foremny, filed a petition for writ of mandamus complaining
that respondent (1) has not ruled on his pro se pretrial motion for speedy trial in cause
number 819586.  We deny relief.
	"Mandamus will not issue where there is a clear and adequate remedy at
law, such as a normal appeal."  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). 
The question of whether a defendant's right to a speedy trial was violated is directly
appealable after conviction.  See Zamorano v. State, 84 S.W.3d 643 (Tex. Crim. App.
2002) (conviction reversed on speedy trial grounds).  In Smith v. Gohmert, 962
S.W.2d 590, 592-93 (Tex. Crim. App. 1998), the Texas Court of Criminal Appeals
denied mandamus relief, holding that the relator had an adequate remedy at law on
his speedy trial claims.
	Accordingly, we hold that because relator may raise the issue of whether his
right to a speedy trial was violated in a direct appeal of any conviction in cause
number 819586, he is ineligible for mandamus relief.  The petition is therefore
denied.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1.    	Respondent is the Honorable Mike Wilkinson, Judge, 179th District Court,
Harris County.